UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6220



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY EUGENE SMITH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. Charles H. Haden II,
District Judge. (CR-01-7)


Submitted:   April 17, 2003                 Decided:   April 23, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Eugene Smith, Appellant Pro Se. Karen B. George, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney Eugene Smith appeals the district court’s order denying

his “Verified Emergency Petition to Arrest Judgment for Lack of

Subject Matter Jurisdiction.” We have reviewed the record and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.   See United States v. Smith, No. CR-01-7 (S.D.W.

Va. Jan. 13, 2003). We deny Smith’s motion for default judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2